Citation Nr: 1116864	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased (compensable) disability rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to September 1958.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Providence, Rhode Island Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 0 percent disability rating for hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has hearing impairment of no more than Level II in the right ear and no more than Level III in the left ear.


CONCLUSION OF LAW

The Veteran's hearing loss does not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2007 letter, issued prior to the decision on appeal, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for increased ratings, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter further advised the Veteran how effective dates are assigned.  Similar information was provided in a March 2009 letter.  The case was last adjudicated in April 2009.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the claims file contains service treatment records, VA and private medical records, VA examination reports, and statements from the Veteran.

In this case, the Veteran was notified and aware of the evidence needed to substantiate that claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by responding to notices, reporting for examinations, and submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Hearing Loss

In August 2007, the Veteran requested an increase to a disability rating higher than the 0 percent, noncompensable rating assigned for his service-connected bilateral hearing loss.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.  A separate table, Table VIa, may be used when there are exceptional patterns of hearing impairment, including when the puretone threshold at each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2010).  Tables VI, VIa, and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VIA
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

The Veteran had a VA audiology consultation in August 2007.  Testing performed at that time revealed puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
15
35
55
55
LEFT
20
50
55
60

The puretone threshold average was 40 decibels in the right ear and 46 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  The hearing impairment levels were Level II in the right ear and Level II in the left ear.  The test results were consistent with a 0 percent rating.

In his August 2007 claim for an increased rating for hearing loss, the Veteran asserted that his hearing loss had worsened.

On a VA audiological examination in September 2007, puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
15
35
60
60
LEFT
20
50
60
60

The puretone threshold average was 43 decibels in the right ear and 48 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  The hearing impairment levels were Level II in the right ear and Level III in the left ear.  The test results were consistent with a 0 percent rating.

In a December 2007 statement, the Veteran stated that VA treating clinicians had informed him that he had significant hearing loss in both ears.  He noted that clinicians had changed him from one hearing aid to two.  He stated that he could not hear the television, his wife's voice from the next room, or the sound accompanying the turn signals while he was driving.

On a VA audiological examination in March 2009, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
35
60
60
LEFT
25
60
60
60

The puretone threshold average was 44 decibels in the right ear and 51 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.  The hearing impairment levels were Level I in the right ear and Level II in the left ear.  The test results were consistent with a 0 percent rating.

On both of the VA examinations performed in 2007 and 2009, as well as the audiological consultation, the Veteran's hearing impairment was consistent with a 0 percent rating under the rating schedule.  The Veteran described his functional impairment to both VA examiners, including difficulty listening to the television, hearing soft voices, and his wife's voice.  Thus, the Board finds that the VA examinations are adequate for rating purposes and are entitled to great probative value.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

As all of the hearing test results reflect findings consistent with a noncompensable rating under the pertinent rating criteria, the preponderance of the evidence is against an increased rating for hearing loss at any point during the course of the claim.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993)  ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a compensable disability rating for hearing loss is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


